DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species I, claims 1-2, 4-7 and 9-10 in the reply filed on October 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 3 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2020.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Lim et al. (US 2019/0320150 A1).


In considering claim 2, the claimed wherein a plurality of first pins are disposed at intervals in the connecting area; a plurality of second pins are disposed at intervals on a side surface of the flexible circuit board away from the display panel; a plurality of output pins are disposed on the driving chip corresponding to the first pins respectively, and a plurality of input pins are disposed on the driving chip corresponding to the second pins respectively; and the driving chip partially overlaps the flexible circuit board, each output pins is bound to one of the first pins, and each input pins is bound to one of the second pins is met by the plurality of dummy electrodes DP, PAD1 and PAD2 (Figs. 2 and 4A-4B, page 6, paragraph #0092 to page 7, paragraph #0116).
In considering claim 4, the claimed wherein the connecting area is disposed on the lower side of the display area is met by the connecting area which includes the 
Claim 6 is rejected for the same reason as discussed in claim 1 above.
Claim 7 is rejected for the same reason as discussed in claim 2 above.
Claim 9 is rejected for the same reason as discussed in claim 4 above.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0320150 A1).
In considering claim 5, Lim et al. discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the driving chip is a driving chip with an in cell touch function. The capability using of wherein the driving chip is a driving chip with an in cell touch function is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of wherein the driving chip is a driving chip with an in cell touch function into Lim et al.’s system in order to simplify the process of selecting operation functions with cell touch functions.
Claim 10 is rejected for the same reason as discussed in claim 5 above.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Oh (US Patent No. 9,885,929 B2) discloses display apparatus and method of manufacturing the same.
	Jung et al. (US Patent No. 10,080,281 B2) disclose display apparatus and method for manufacturing the same.
	Kim et al. (US Patent No. 9,167,697 B2) disclose display panel and bonding apparatus for manufacturing the same.
	Liu (US Patent No. 8,885,350 B2) discloses display device and television receiver.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F. HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


January 12, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422